THE COURT.
The petition for a writ of supersedeas was filed in the above-entitled matter in this court on the afternoon of January 13, 1939, for the purpose of staying a sale of property set for 9 o’clock on the morning of January 14, 1939. Such sale was ordered by the Superior Court of Los Angeles County to take place at the stated time, pursuant to an order of sale issued after a hearing in supplementary proceedings in aid of execution.
It appears from the record herein that an appeal is pending in the Supreme Court of this state from the judgment rendered in the original action herein which action appears to be in equity, in that the said appeal is from a judgment rendered after an accounting for the amount found to be due after such accounting was had.
It therefore appears to this court that only the superior court or the Supreme Court would have jurisdiction to issue a writ of supersedeas herein.
*370By reason of this conclusion the other points raised in said petition are without merit.
The petition for writ of supersedeas is denied.